THERMAL TENNIS INC. 4950 Golden Springs Drive Reno, Nevada89509 July 23, 2012 By Filing on EDGAR John Dana Brown Securities and Exchange Commission Division of Corporation Finance Washington, D.C.20549 Re:Thermal Tennis Inc. File No. 000-54476 To Whom It May Concern: Please be advised that Thermal Tennis Inc., (the “Company”) in connection with its filing of Form 10-12G together with all amendments thereto (collectively the “filings”) and in response to the comments of the staff relative to the filings, the Company acknowledges that: •The Company is responsible for the adequacy and accuracy of the disclosure in the filings; •Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and •The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Robert R. Deller Robert R. Deller, CEO
